***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE GEOFFREY G.*
                            (AC 43066)
                         Alvord, Moll and Devlin, Js.

                                   Syllabus

The respondent mother appealed from the judgment of the trial court termi-
   nating her parental rights with respect to her minor child, G. The mother
   claimed for the first time on appeal that the trial court violated her due
   process rights by failing to order, sua sponte, an evaluation of her
   competency to assist her counsel at trial. Held that the respondent
   mother could not establish a violation of her right to due process:
   although the mother claimed that certain evidence demonstrated that
   her mental health issues interfered with her ability to provide her counsel
   at trial with truthful, relevant data in the presentation of her case and,
   although it was undisputed that the mother had severe mental health
   issues, the court did not abuse its discretion in declining to order a
   competency evaluation; rather, the record, which included the court’s
   two canvasses of the mother, the mother’s testimony, and the mother’s
   frequent interjections during trial, permitted the court to conclude that
   the mother exhibited the ability to assist her counsel with a rational
   understanding of the proceedings against her; the court’s first canvass
   of the mother, undertaken to determine whether she had waived her
   right to confidentiality prior to the testimony of her treating psychiatrist,
   J, revealed that she understood her right to confidentiality, desired to
   waive that right, appreciated the centrality of J’s testimony to her defense
   to the allegation that she had failed to rehabilitate, and made a rational
   decision to waive her right to confidentiality with J in exchange for his
   testimony; the court’s second canvass, conducted before the mother’s
   testimony, revealed that she discussed her decision to testify with her
   counsel to her satisfaction, understood that she had a right not to testify,
   voluntarily chose to testify and be subjected to cross-examination, and
   had explicitly stated that she needed to defend herself; moreover, during
   the mother’s testimony, she indicated that she had followed specific
   steps she was ordered to follow, displaying an understanding that her
   compliance was important to her defense, she was an accurate historian
   of the events relevant to the petition to terminate her parental rights,
   and, although the mother emphasized to this court a portion of her
   testimony that she claimed was not rational, historically accurate, or
   reliable, this court did not agree that, even when evaluated in isolation,
   her testimony indicated incompetency because, despite the mother’s
   digressions, her testimony showed that she rationally sought to assist
   her counsel by articulating her efforts to bring stability to her and
   G’s life; furthermore, the mother’s frequent interjections during trial
   expressed an understanding of and disagreement with the allegations
   in the petition to terminate her parental rights, as her interruptions
   demonstrated that she was attentive, understood that the court may
   credit against her the testimony of witnesses that she disputed, rationally
   sought to refute such testimony, and the court was best positioned to
   observe the mother’s demeanor, attentiveness, canvass responses and
   testimony at trial.
        Argued January 7—officially released February 28, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Litchfield, Juvenile Mat-
ters at Torrington, and transferred to the judicial district
of New London, Juvenile Matters at Waterford, and
tried to the court, Driscoll, J.; judgment terminating
the respondents’ parental rights, from which the respon-
dent mother appealed to this court. Affirmed.
  Albert J. Oneto IV, assigned counsel, for the appellant
(respondent mother).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   ALVORD, J. The respondent Jeana G. appeals from
the judgment of the trial court terminating her parental
rights with respect to the minor child, Geoffrey G.1 On
appeal, the respondent claims that the court improperly
failed to order, sua sponte, an evaluation of her compe-
tency to assist her counsel at trial, in violation of her
due process rights under the fourteenth amendment to
the United States constitution. We affirm the judgment
of the court.
   The following facts and procedural history, as set
forth by the court in its memorandum of decision, are
relevant to this appeal. Geoffrey was born in January,
2016. In the years prior to Geoffrey’s birth, the respon-
dent had an extensive history of mental health issues
for which she received inconsistent treatment. In light
of the respondent’s mental health issues, those treating
her for those mental health issues encouraged her to
maintain her psychotropic medication during preg-
nancy. Geoffrey was born prematurely and spent addi-
tional days in the neonatal intensive care unit for his
needs, including medical issues relating to withdrawal
from the effects of the respondent’s medication.
   After his discharge from the neonatal intensive care
unit, Geoffrey was in the custody of the respondent.
The respondent cared for Geoffrey with the assistance
of his maternal grandparents. The respondent did not
live with Geoffrey’s father, with whom she had a short-
term and volatile relationship. On May 23, 2016, the
respondent was arrested for an altercation with the
maternal grandmother. In addition, it was reported that
the respondent was not properly taking her medication.
On May 24, 2016, the petitioner, the Commissioner of
Children and Families, invoked a ninety-six hour admin-
istrative hold on behalf of Geoffrey. On May 27, 2016,
the petitioner filed a neglect petition on behalf of Geof-
frey, and the court, Kaplan, J., issued an ex parte order
granting the petitioner temporary custody of Geoffrey.
At the time, the respondent was hospitalized at Backus
Hospital in Norwich. On June 3, 2016, the respondent
appeared in court and contested the order of temporary
custody, but she waived her statutory right to a hearing
within ten days. On August 4, 2016, the respondent
pleaded nolo contendere to the petitioner’s neglect peti-
tion, and Geoffrey was adjudicated neglected. Geoffrey
was returned to the respondent’s custody. The court
ordered twelve months of protective supervision by the
Department of Children and Families (department) and
specific steps for the respondent to follow. On June 6,
2017, the petitioner filed a motion to change venue from
the judicial district of Litchfield, Juvenile Matters at
Torrington to the judicial district of New London, Juve-
nile Matters at Waterford, which was granted.
  On July 10, 2017, the respondent arrived with Geof-
frey in the emergency department of Backus Hospital.
The respondent appeared disheveled, was seeking med-
ication, and was seemingly under the influence. The
respondent began screaming and had to be hospitalized.
Hospital staff took Geoffrey from the respondent for
his own safety. On that date, the petitioner invoked a
ninety-six hour administrative hold on behalf of Geof-
frey. On July 12, 2017, the petitioner obtained from
the court an ex parte order of temporary custody of
Geoffrey. On August 1, 2017, the respondent appeared
in court and agreed to the commitment of Geoffrey to
the custody of the petitioner. Geoffrey has been com-
mitted to the custody of the petitioner ever since.
   On May 16, 2018, the petitioner filed a petition to
terminate the respondent’s parental rights as to Geof-
frey. The petitioner alleged that the respondent had
failed to achieve the degree of personal rehabilitation
that would encourage the belief that within a reasonable
time, considering the age and needs of Geoffrey, she
could assume a responsible position in Geoffrey’s life.
A trial on the petition was held before the court, Dris-
coll, J., on December 17, 2018, and January 7, 2019.
Judge Driscoll filed a memorandum of decision on May
7, 2019, in which he granted the petition terminating
the respondent’s parental rights as to Geoffrey. This
appeal followed.
   On appeal, the respondent claims that the court
improperly failed to order, sua sponte, an evaluation
of her competency to assist her counsel at trial, in
violation of her due process rights under the United
States constitution. The respondent did not preserve
this claim and, thus, seeks review under State v. Gold-
ing, 213 Conn. 233, 239–40, 567 A.2d 823 (1989), as
modified by In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015). ‘‘The respondent can prevail under
Golding only if all of the following conditions are met:
(1) the record is adequate to review the alleged claim
of error; (2) the claim is of constitutional magnitude
alleging the violation of a fundamental right; (3) the
alleged constitutional violation . . . exists and . . .
deprived the [respondent] of a fair trial; and (4) if sub-
ject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt.’’ (Emphasis in
original; internal quotation marks omitted.) In re Gleris-
beth C., 162 Conn. App. 273, 279, 130 A.3d 917 (2015),
cert. denied, 320 Conn. 921, 132 A.3d 1094 (2016).
   The first prong of Golding is satisfied because the
record is adequate to review the respondent’s claim.
The respondent also satisfies the second prong of Gold-
ing because ‘‘her claim is based upon the alleged viola-
tion of her fundamental constitutional right not to be
deprived of her liberty—specifically, her basic constitu-
tional right to raise and remain together with her [child]
free from interference by the state—without due pro-
cess of law.’’ Id., 279–80; see also In re Alexander V.,
223 Conn. 557, 560, 613 A.2d 780 (1992). The respondent,
however, cannot establish a violation of her constitu-
tional right to due process because we conclude that
the court did not improperly fail to order, sua sponte,
an evaluation of her competency to assist her counsel
at trial. Therefore, her claim fails under the third prong
of Golding.
   We begin by setting forth the established principles
of law and the standard of review. In In re Alexander
V., supra, 223 Conn. 565–66, our Supreme Court held
that, ‘‘under certain circumstances, due process
requires that a hearing be held to determine the legal
competency of a parent in a termination case.’’ The
court stated ‘‘that due process does not require a compe-
tency hearing in all termination cases but only when
(1) the parent’s attorney requests such a hearing, or (2)
in the absence of such a request, the conduct of the
parent reasonably suggests to the court, in the exercise
of its discretion, the desirability of ordering such a
hearing sua sponte. In either case, the standard for the
court to employ is whether the record before the court
contains specific factual allegations that, if true, would
constitute substantial evidence of mental impairment.
. . . Evidence is substantial if it raises a reasonable
doubt about the [parent’s] competency . . . .’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
566. ‘‘[T]he trial court must be attuned to the potential
of any evidence in the case before it to raise doubt as
to the [parent’s] competency to stand trial. Evidence,
for this purpose, includes all information properly
before the court, whether it is in the form of testimony
or exhibits formally admitted or it is in the form of
medical reports or other kinds of reports that have
been filed with the court.’’ (Internal quotation marks
omitted.) In re Glerisbeth C., supra, 162 Conn. App. 282.
   ‘‘Whether evidence of record raises a reasonable
doubt as to a parent’s competency to stand trial
depends, in the first instance, upon its generic potential,
if credited, to raise doubt about the parent’s mental
competency. By definition, a mentally incompetent per-
son is one who is unable to understand the nature of
the termination proceeding and unable to assist in the
presentation of his or her case. . . . If, then, any evi-
dence of record is found to have the potential to raise
doubt as to a respondent parent’s ability to understand
the proceedings against her and to assist her counsel
in the presentation of her case, the court must deter-
mine, in the exercise of its sound discretion, whether
such evidence actually raises a reasonable doubt about
the parent’s present competency to stand trial in the
context of the entire case. . . . This second, discre-
tionary step is essential because the true focus of a
competency inquiry is not the long-term mental health
history of the respondent parent, but her present ability
to consult with [her] lawyer with a reasonable degree
of rational understanding—and whether [she] has a
rational as well as factual understanding of the proceed-
ings against [her].’’ (Citations omitted; internal quota-
tion marks omitted.) Id.
   ‘‘Because the true focus of the competency inquiry
is the parent’s present ability to assist her counsel with
a rational understanding of the proceedings against her
at the time of trial, [t]he trial judge is in a particularly
advantageous position to observe a [respondent’s] con-
duct . . . and has a unique opportunity to assess a
[respondent’s] competency. A trial court’s opinion,
therefore, of the competency of a [respondent] is highly
significant. . . . [W]e [thus] give deference to the trial
court’s [competency determination] because the trial
court has the benefit of firsthand review of the [respon-
dent’s] demeanor and responses during the [proceed-
ing].’’ (Citation omitted; internal quotation marks omit-
ted.) Id., 283.
   ‘‘In determining whether a trial court has abused its
discretion, an appellate court must make every reason-
able presumption in favor of upholding the trial court’s
ruling, and only upset it for a manifest abuse of discre-
tion. . . . Accordingly, review of [discretionary] rul-
ings is limited to questions of whether the trial court
correctly applied the law and reasonably could have
reached the conclusion that it did. . . . This standard
of review applies no less to a discretionary determina-
tion not to act sua sponte when to do so is required by
law in particular circumstances than to a discretionary
ruling expressly granting or denying a request by coun-
sel that the court so act.’’ (Citations omitted; internal
quotation marks omitted.) Id.
   The respondent argues that the court ‘‘denied her the
due process of law by failing to conduct a competency
evaluation of her in the face of specific evidence in the
record that her schizoaffective disorder, at the time of
trial, interfered with her ability to provide her newly
retained counsel with truthful, relevant data in the pre-
sentation of her case.’’ The respondent relies heavily
on this court’s analysis in In re Glerisbeth C. to frame
her argument. The respondent states that, like the
mother in In re Glerisbeth C., she ‘‘suffered from long-
standing mental health issues, including schizoaffective
disorder, which made it difficult for her to distinguish
fantasy from reality.’’ Distinguishing herself from the
mother in In re Glerisbeth C., who last had a psychotic
episode approximately one year before her trial; In re
Glerisbeth C., supra, 162 Conn. App. 286; the respondent
argues that ‘‘her psychotic symptoms had not abated
by the time of trial, but manifested themselves in the
months and weeks leading up to the trial, climaxing
with her testimony to the trial court, wherein she
expressed her psychotic hallucinations to the trial judge
as if her fantasies, for which she had recently been
hospitalized, were truthful and real.’’ The respondent
further identifies specific record evidence that she
argues had raised a reasonable doubt as to her compe-
tency to assist her counsel at trial, including the follow-
ing: the respondent’s three psychiatric hospitalizations
between July and November, 2018, that occurred
despite treatment she received with medication and
thirty-six rounds of transcranial magnetic stimulation
(TMS) from March through November 16, 2018; court-
appointed psychologist Nancy Randall’s evaluation of
the respondent, and Randall’s testimony that the
respondent had issues with her quality of thinking and
‘‘some paranoia and delusional thinking that takes pre-
cedence over the mood disorder’’; testimony of the
respondent’s psychiatrist, Walide Jaziri, who, although
he did not concede that she suffered from schizoaffec-
tive disorder, acknowledged that she continued to suf-
fer from delusional and paranoid thinking and opined
that she would require at least six more months of
treatment with the injectable anti-psychotic drug Invega
and further rounds of TMS therapy before she could
become psychiatrically stabilized; and the respondent’s
own testimony at trial, which, the respondent argues,
‘‘devolved into an exhibition of her psychotic delusions,
which she sought to present to the court as reality.’’
We are not persuaded.
   The parties do not dispute that the respondent has
severe mental health issues, which can cause her to
have paranoid and delusional thinking. The court found
that the respondent had ‘‘severe mental health issues,
which she is unable or unwilling to treat for a sustained
period of time, [which] will prevent . . . any capacity
for stability in [her] life.’’ Nevertheless, we cannot con-
clude from our review of the trial record that the court
improperly failed to order, sua sponte, an evaluation
of the respondent’s competency. Rather, the record
reflects that the respondent exhibited a ‘‘present ability
to assist her counsel with a rational understanding of
the proceedings against her at the time of trial . . . .’’
See In re Glerisbeth C., supra, 162 Conn. App. 283.
Specifically, the court’s canvasses of the respondent,
the entirety of the respondent’s testimony, and the
respondent’s frequent defensive interjections during
trial permitted the court to conclude that the respon-
dent had both a rational understanding of the proceed-
ings and a present ability to assist her counsel, without
the need for an evaluation of her competency.
  At trial, the court canvassed the respondent twice.
These two canvasses support the court’s conclusion
that the respondent was competent at trial and, thus,
that no evaluation of her competency was necessary.
  During the first canvass, the court determined
whether the respondent was waiving her right to confi-
dentiality with her psychiatrist, Jaziri, before he could
testify.2 See General Statutes §§ 52-146d and 52-146e.
The respondent answered all of the court’s questions
in the affirmative, indicating that she understood her
statutory right to confidentiality with her psychiatrist
and that she desired to waive that right. The canvass
further reveals that the respondent appreciated the cen-
trality of Jaziri’s testimony to her defense to the allega-
tion that she had failed to rehabilitate. In his testimony,
Jaziri stated his diagnosis of the respondent, which
differed from the one provided by Randall. Whereas
Randall diagnosed the respondent with schizoaffective
disorder, Jaziri diagnosed her as having ‘‘[m]ajor
depression with psychotic features and [a] history of
[obsessive compulsive disorder] and anxiety.’’ Jaziri’s
diagnosis, which was more favorable to the respondent,
when combined with his opinion that ‘‘[s]he needs more
time for the medication to work,’’ reflected an optimis-
tic prognosis of the respondent’s ability to rehabilitate.
Relying on Jaziri’s testimony, the respondent requested
that the court grant her additional time to further reha-
bilitate before terminating her parental rights as to
Geoffrey G. Therefore, the respondent’s rational deci-
sion to waive her right to confidentiality with Jaziri
in exchange for his beneficial testimony supports the
court’s determination that she understood the nature
of the proceedings and that she was assisting her coun-
sel at trial by facilitating the testimony of a witness
favorable to her.
   The second time the court canvassed the respondent
was prior to her own testimony.3 As she had done pre-
viously when canvassed regarding Jaziri’s testimony,
the respondent responded affirmatively to each of the
court’s questions, which ensured that she had the
opportunity to discuss her decision to testify with her
counsel and was satisfied with his advice, and that she
understood that she had a right not to testify, could
not be forced to testify, and was freely and voluntarily
choosing to testify and to be subject to cross-examina-
tion. In a notable exchange during the canvass, the
court asked the respondent if it was her ‘‘desire to be
a witness,’’ to which she responded, ‘‘[y]es, I need to
defend myself.’’ In addition, just prior to the court’s
canvass of the respondent, her counsel stated: ‘‘[The
respondent] would like to testify, Your Honor. I’ve been
discussing this with her since we were last in court
periodically as well as for the past hour, hour-and-a-
half here today. I informed her of all of the rights and
responsibilities and the impact of her testifying with
me as well as with the other counsel and she’s prepared
to go forward.’’
   The statement by the respondent’s counsel advising
the court of the respondent’s intention to testify, the
statement of the respondent that she needed to defend
herself, and the court’s canvass as a whole reveal that
the respondent made an informed and voluntary deci-
sion to testify on her own behalf. During the canvass,
she professed to the court an understanding that she
did not have to testify and that there were risks to doing
so. She further acknowledged having discussed this
decision with her counsel, which her counsel con-
firmed, and to being satisfied with the advice provided
to her. Although there was no requirement that she
testify and she knew of the risks of doing so, the respon-
dent explicitly stated her concern that she must testify
in her own defense. Thus, this second canvass provides
further support for the conclusion that the respondent
understood both the nature of the proceedings and the
allegations being made against her, and that she pro-
vided assistance to her counsel by deciding to testify
on her own behalf.
  The respondent’s testimony, as a whole, also rein-
forces the court’s conclusion that the respondent under-
stood the proceedings and assisted her counsel at trial.
The respondent testified that she recognized a docu-
ment outlining the specific steps that she was ordered
to follow. The respondent testified to having followed
those steps, thereby displaying an understanding that
her compliance was important to her defense against
the petitioner’s allegation that she failed to rehabilitate.
The respondent further testified as to the progress being
made toward addressing her mental health issues as a
result of her treatment with Jaziri. The respondent
stated that as a result of Jaziri’s treatment she is ‘‘abso-
lutely more clearheaded,’’ and that she ‘‘think[s] more
clearly,’’ ‘‘act[s] more clearly,’’ and ‘‘feel[s] [she is] doing
very well.’’ This testimony contradicted evidence
offered by the petitioner that the respondent had failed
to rehabilitate from her mental health issues, reflecting
her understanding of the substance of the proceedings
and exemplifying assistance provided by her to her
counsel.
  While testifying, the respondent was an accurate his-
torian of the events that were relevant to the petition
to terminate her parental rights. When asked about the
document containing her specific steps, the respondent
accurately stated that it was given to her more than
one year earlier. The respondent recited in detail her
past residences and the length of time she resided at
each location. The respondent stated the precise
amount of money she receives from Social Security
benefits, Medicaid, and food stamps, which comprised
her monthly income. Lastly, the respondent testified as
to the parenting education, individual counseling, and
medication management services she had received,
including when and where she had received those ser-
vices. The accuracy of the respondent’s testimony sup-
ported the conclusion that she had a rational and factual
understanding of the proceedings, and that she assisted
her counsel at trial.
  In her brief, the respondent emphasizes a portion of
her testimony that ‘‘devolved into an exhibition of her
psychotic delusions’’ to argue that the court should have
ordered a competency hearing sua sponte. According
to the respondent, this testimony was ‘‘neither rational,
historically accurate, nor reliable.’’ While the parties do
not dispute that the portion of her testimony that the
respondent highlights arguably exhibits paranoid and
delusional thinking, we do not agree that, even when
evaluated in isolation, it is indicative of incompetency.
   In the relevant testimony, the respondent was asked
by her counsel why she moved from one of her previous
residences. Her counsel asked, ‘‘[w]ith respect to
Thamesview . . . what happened there between June
6 and November 16, [2018] that caused you to leave?’’
The respondent began her response by stating that she
‘‘wanted a stable place for [her] son.’’ The respondent
then digressed, stating, in part, that ‘‘[s]omeone was
spreading rumors that my father molested me. So when
I got out of the car people were screaming that I was
molested by my father. . . . Fights were breaking out
at Thamesview in my defense.’’ After this aside, the
respondent reiterated that ‘‘I just—that’s why I’m look-
ing for a different place to live and I’m more stable out
of Thamesview right now.’’ On cross-examination, when
the respondent was asked about an incident in which
she ‘‘called the police to report a suspicious incident
that [she] had seen [her] ex-husband . . . in the com-
plex,’’ she answered incoherently. She stated, inter alia,
that ‘‘tenants were coming up to [her and] telling [her]
that they had the police believing [she] was hearing
voices,’’ and that ‘‘other tenants were trying to help
[her] in calling [the police and] . . . telling [the police]
that fights were breaking out, they’re laughing hysteri-
cally at [her], they were . . . saying stop making fun
of her, her father molested her.’’
    Even though parts of this testimony arguably reveal
paranoid and delusional thinking, the court did not
abuse its discretion by concluding that the respondent
was competent during this testimony. In response to
the question from her counsel, the respondent
explained that her move from her prior residence was
made in an effort to bring stability to her life and Geof-
frey G.’s life should they be reunified. This part of the
respondent’s answer was consistent with testimony of
Jaziri, who stated that ‘‘in psychiatry the treatment is
bio-psycho-social. . . . So you have to treat them bio-
logically but they have to have a stable and social and
psychological life which means she has to have some
kind of stable home . . . .’’ Stability has been recog-
nized as significant to the development of minor chil-
dren in termination of parental rights cases. See In re
Jacob W., 330 Conn. 744, 774, 200 A.3d 1091 (2019)
(‘‘[our Supreme] [C]ourt has repeatedly recognized that
stability and permanence are necessary for a young
child’s healthy development’’ [internal quotation marks
omitted]). Thus, despite the respondent’s digressions
in her answers to counsel’s questions, her testimony
nonetheless shows that she understood the nature of
the proceedings and that she rationally sought to assist
her counsel by articulating her efforts to bring stability
to her and Geoffrey’s life.
   Moreover, even assuming that we agreed with the
respondent that she exhibited incompetence in the iso-
lated portion of her testimony discussed in the preced-
ing paragraphs, we do not agree that this instance was
representative of her level of competency throughout
the trial. As discussed previously, the remainder of the
respondent’s testimony was largely coherent and histor-
ically accurate.
    During trial, the respondent interjected several times
in ways that also expressed an understanding of, and
disagreement with, the allegations in the petition to
terminate her parental rights. Furthermore, by refuting
testimony of others that she believed was inaccurate,
the respondent was seeking to assist her counsel. For
instance, during her counsel’s cross-examination of
Pamela Jones, a former independent contractor for the
Family Network Agency and Geoffrey’s visitation super-
visor, Geoffrey’s developmental deficiencies were dis-
cussed. When those deficiencies were attributed to the
respondent, she interrupted the questioning, stating,
‘‘[n]ot my fault.’’ At another point, while cross-examin-
ing Meredith Bonagura, an employee of the department,
the respondent’s counsel asked: ‘‘[W]hat were the con-
cerns that were reported from Backus Hospital on July
12, [2017] other than that [the respondent] had pre-
sented with a report of being sexually abused?’’ Bona-
gura responded that ‘‘[the respondent] dropped Geof-
frey,’’ prompting the respondent to state, ‘‘[n]o, I didn’t.’’
Bonagura also was asked during cross-examination by
counsel for the minor child whether the respondent
was arrested in 2016 for assaulting Geoffrey’s maternal
grandmother, to which the respondent interjected,
‘‘[i]t’s nolled. It isn’t true. It didn’t happen.’’ Finally,
when Jaziri was asked about the respondent’s living
situation, Jaziri answered that the respondent was living
near her parents, specifically, he believed, in Milford.
The respondent corrected Jaziri, stating, ‘‘I live in Bran-
ford now.’’ While it is inappropriate for a litigant to
interject during the testimony of other witnesses, we
acknowledge that it is an understandable impulse of a
parent defending against a petition to terminate his
or her parental rights. In this case, the respondent’s
interruptions show that she was attentive during trial,
understood that the court may credit against her the
testimony of witnesses that she disputed, and rationally
sought to refute such testimony. Therefore, the court
reasonably could have concluded from these interrup-
tions that the respondent possessed a rational under-
standing of the proceedings and was able to assist her
counsel at trial.
   In addition, we reiterate that the court was best posi-
tioned to observe the respondent’s demeanor, atten-
tiveness, canvass responses, and testimony at trial. See
In re Glerisbeth C., supra, 162 Conn. App. 283 (‘‘[a] trial
court’s opinion . . . of the competency of a [respon-
dent] is highly significant’’ (emphasis added; internal
quotation marks omitted)). The court’s advantageous
position lends additional support to our conclusion that
its disinclination to order, sua sponte, an evaluation of
the respondent’s competency was not improper.
  For the foregoing reasons, we conclude that the court
did not abuse its discretion by declining to order, sua
sponte, an evaluation of the respondent’s competency
to assist her counsel at trial. Therefore, the court did
not violate the respondent’s due process rights under
the United States constitution and, accordingly, her
claim fails under the third prong of Golding.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 28, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     On June 12, 2018, the court also terminated by consent the parental
rights of Geoffrey’s father, Richard S. The father has not appealed from that
judgment. Therefore, we refer only to Jeana G. as the respondent throughout
this opinion.
   2
     The following colloquy transpired prior to Jaziri’s testimony:
   ‘‘The Court: And . . . before we proceed, I understand that . . . Jaziri
is not a court-appointed evaluator, that he’s [the respondent’s] private pro-
vider. So . . . for . . . Jaziri’s benefit and the benefit of the record, I want
it clear that you are waiving any claim of confidentiality. Under our state
statutes . . . Jaziri is not allowed to reveal the content of your discussions
in your treatment.
   ‘‘[The Respondent]: He can.
   ‘‘The Court: So you have no objection to his answering questions about
your treatment with him?
   ‘‘[The Respondent]: That is correct.
   ‘‘The Court: You understand those—
   ‘‘[The Respondent]: Yes, I do.
   ‘‘The Court: —those questions are going to be asked by all the lawyers.
   ‘‘[The Respondent]: Right. Yes, I do.
   ‘‘The Court: So they may be delving into areas that you will be uncomfort-
able with or that you feel may not be helpful to you, and you understand
that if that happens, you can’t say, well, I don’t want those questions
answered, only my questions.
   ‘‘[The Respondent]: Right.’’
   3
     The court’s second canvass of the respondent proceeded in relevant part
as follows:
   ‘‘The Court: Have you had enough time to talk to your lawyer?
   ‘‘[The Respondent]: Yes, I have.
   ‘‘The Court: Okay. . . . [A]re you satisfied with the advice and the assis-
tance of your counsel?
   ‘‘[The Respondent]: Yes, I am.
   ‘‘The Court: Okay. And you understand you do not have to be a wit-
ness? . . .
   ‘‘[The Respondent]: Yes, I do. . . .
   ‘‘The Court: No lawyer has requested that [an adverse inference be drawn
against you for not testifying]. So if you don’t testify I’m not going to draw
any conclusions at all based upon your not being a witness.
   ‘‘[The Respondent]: Okay.
   ‘‘The Court: So it’s not going to be held against you in any way, you
understand that?
   ‘‘[The Respondent]: I understand that.
   ‘‘The Court: Okay. But it’s your desire to be a witness?
  ‘‘[The Respondent]: Yes, I need to defend myself. . . .
  ‘‘The Court: But you understand, you’ve been through the process now—
  ‘‘[The Respondent]: Right.
  ‘‘The Court: —so you know how it works. [Your counsel] will be ask-
ing questions.
  ‘‘[The Respondent]: Yes.
  ‘‘The Court: But then [the petitioner’s counsel], and [counsel for the
minor child]—
  ‘‘[The Respondent]: Yes.
  ‘‘The Court: —and even the court may ask you questions and some of
those questions you may say ooh, this is not comfortable for me or this
information is not going to help my case.
  ‘‘[The Respondent]: Okay.
  ‘‘The Court: And if that’s the situation, one, you have to answer truthfully
and two, it’s too late then to say I changed my mind I don’t want to be
a witness.
  ‘‘[The Respondent]: I understand. . . .
  ‘‘The Court: Okay. And this is your voluntary act?
  ‘‘[The Respondent]: It sure is.
  ‘‘The Court: Nobody’s forcing you to do this?
  ‘‘[The Respondent]: Nobody is forcing me.’’